Citation Nr: 0829265	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, to include 
as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	David M. Giangrossi - Attorney 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied service connection for chloracne, to 
include as secondary to exposure to Agent Orange.  

The veteran requested the opportunity to testify at a Board 
hearing; however, after being notified of the time, date and 
location of the February 2008 hearing he failed to report and 
has not requested that the proceeding be rescheduled.  In 
addition, the notice letter was not returned as 
underliverable.  Accordingly, the veteran's request for a 
Travel Board hearing is considered to be withdrawn.  
38 C.F.R. § 20.704(d) (2007).

In April 2008, the Board remanded the claim for further 
development.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether 
the veteran's currently diagnosed chloracne is due to in-
service exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for chloracne have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  Such have been the subject of 
holdings of various federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, and is otherwise governed by the law and 
not the facts, see Sabonis v. Brown, 6 Vet. App. 426 (1994), 
the need to discuss VA's efforts to comply with the VCAA and 
its implementing regulations is obviated at this juncture.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diseases which are associated with exposure to certain 
herbicide agents, including chloracne, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. 
§§ 3.307(a)(6)(ii); 3.307(d), 3.309(e) (2007).  Moreover, an 
appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.         38 C.F.R. § 3.303, 3.310.

The veteran, who has been diagnosed with chloracne, contends 
that his skin disorder developed as a result of his exposure 
to Agent Orange during service in Vietnam.  Any veteran who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran in this case served on active duty from September 
1966 to September 1969, which included service in Vietnam 
from October 1967 to October 1968.  Thus, he will be afforded 
the presumption of exposure to Agent Orange.  Significantly, 
however, in order to establish service connection for 
chloracne by presumption based on herbicide exposure, the 
condition shall have to become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  Because there is no clinical evidence of 
record showing a manifestation of chloracne to any degree 
within a year after the veteran's Vietnam service ended, he 
is not entitled to service connection for chloracne based on 
herbicide exposure on a presumptive basis.  Id.

Nevertheless, service connection may still be granted based 
upon evidence demonstrating that the veteran's skin disorders 
were incurred or aggravated in service.  Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000).  The veteran's service medical 
records reflect that in October 1966 he was hospitalized for 
spinal meningitis and that his symptoms included a purplish 
rash on his trunk and upper extremities.  In November 1966, 
the veteran was pronounced asymptomatic and given a clean 
bill of health.  He subsequently returned to active duty.  
The record thereafter shows that in August 1969, he was 
treated for a verucca plentaris on his hand.  Additionally, 
on examination prior to his separation from active service, 
the veteran reported a history of boils.  His clinical 
evaluation, however, was negative for any skin abnormalities.  
The veteran's service medical records are otherwise negative 
for any complaints, diagnoses, or treatment for a skin 
disorder, including chloracne.

With respect to his post-service treatment records, the 
veteran contends that he was first diagnosed with chloracne 
by his private physician in the early 1970s.  However, the 
veteran has informed VA that his physician had since died and 
that his records of treatment are unavailable.  Consequently, 
the first clinical evidence of record related to any skin 
disorder is dated in August 1985.  At that time, the veteran 
was treated by a private dermatologist for boils and growths 
on his buttocks and back.  The diagnosis was chloracne.  

The veteran's VA records dated from July 2002 to May 2004 and 
his private medical records dated from August 1985 to March 
2007 reflect that the veteran has received treatment for skin 
disorders from his private dermatologist and from VA medical 
providers on an ongoing basis.  In July 2002, the veteran 
reported that his chronic dermatological problems were 
related to his Agent Orange exposure.  Based on the veteran's 
statements, he was noted to have Agent Orange exposure with 
secondary chloracne.  It was also noted that the veteran had 
undergone 19 surgeries to incise and drain lesions of soft 
tissue on his trunk.  Significantly, however, it was further 
noted that the veteran's health care providers were not all 
in agreement as to whether the veteran's skin disorders were 
due to chloracne or to supperative hydratentitis.

In May 2003, the veteran underwent a VA dermatological 
examination in which he reported that he had developed 
chloracne on his buttocks in 1971 and that this condition had 
since spread to his back, thighs and groin.  Additionally, 
the veteran noted that he had undergone multiple surgeries to 
incise and drain chloracne-related lesions on his trunk.  
However, the veteran reported that he continued to develop 
chloracne-related lesions on a frequent basis and had been 
prescribed Cipro and doxycycline for this condition.  On 
physical examination, the VA dermatologist found that the 
veteran had a current case of chloracne associated with 
scarring and continued activity.  However, the VA 
dermatologist did not provide an opinion as to whether the 
veteran's chloracne was causally or etiologically related to 
his period of active service, including his exposure to 
herbicide agents.  

The veteran underwent a second VA dermatological examination 
in May 2008 in which he described his history of Agent Orange 
exposure during service.  He stated that he had first 
experienced skin problems in 1971 and had undergone initial 
surgery in 1974.  He further noted that over the years he had 
continuously sought medical treatment for chloracne and 
related skin disorders, and that he was currently prescribed 
doxycycline to treat his symptoms.  

Physical examination revealed pruritus, inflammation, 
swelling, stabbing pain, spontaneous bleeding, and recurring 
abscessed cysts on the abdomen, groin, buttocks, and back.  
The diagnosis was chloracne and secondary cellulitis and 
abscess formation, with scarring. 

Based on the veteran's statements, the physical examination, 
and a review of the claims file, the VA examiner concluded 
that the veteran's chloracne and related symptoms were more 
likely than not related to his exposure to herbicides during 
military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).

Here, the Board finds that final opinion of the May 2008 VA 
examiner, concluding that the veteran's chloracne was more 
likely than not related to in-service herbicide exposure, is 
the most probative and persuasive evidence.  In this regard, 
the Board considers it significant that, while the examiner 
did not provide a detailed explanation for his opinion, he 
noted that it was based on the a careful review of the 
pertinent medical evidence, including the veteran's complete 
claims folder, and a detailed physical examination.  Prejean 
v. West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the veteran's history).  The 
Board also considers it significant that the May 2008 VA 
examiner's opinion augments, but does contradict, the 
findings of the May 2003 VA examiner, who found that the 
veteran had chloracne associated with scarring and continued 
activity, but did not draw any conclusions as to its 
etiological relationship to the veteran's military service.  
In addition, the May 2008 opinion is consistent with the July 
2002 findings of the veteran's medical provider, who assessed 
him as having chloracne secondary to Agent Orange exposure.  

The Board acknowledges that in the past, the veteran's health 
care providers have disagreed as to whether the veteran's 
skin disorder was due to chloracne, based on herbicide 
exposure, or to supperative hydratentitis.  Nevertheless, 
there is no indication that those providers who disagreed 
that the veteran's skin disorder was due to chloracne, 
secondary to in-service herbicide exposure, based their 
opinions on a comprehensive physical examination and a 
complete review of the claims folder.  Thus, the Board finds 
that their conclusions are less probative than the positive 
nexus opinion offered by the May 2008 VA examiner.  There are 
no other contrary competent medical opinions of record.  
Accordingly, the Board finds that an additional VA 
examination is not required with respect to this claim.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the above, the Board finds that the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  Thus, service connection for a chloracne 
is warranted.  


ORDER

Service connection for chloracne is granted.



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


